t c memo united_states tax_court jimmy a prince petitioner v commissioner of internal revenue respondent docket no filed date jimmy a prince pro_se jean song for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determinations as to petitioner’s and federal income taxes respondent determined for those respective years that petitioner had deficiencies of dollar_figure dollar_figure and dollar_figure and was liable for sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure respondent also determined as to that petitioner was liable for a dollar_figure addition_to_tax under sec_6651 following concessions we are left to decide whether the 3-year period of limitations under sec_6501 has run on we hold it has not whether petitioner may deduct self-employment expenses in amounts greater than those allowed by respondent we hold he may not whether petitioner may deduct for a dollar_figure net_operating_loss nol_carryover we hold he may not whether petitioner may deduct dependency_exemptions for his daughter keauna keauna and his son zik zik we hold he may not unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded in addition to the concessions made explicitly we consider petitioner to have conceded respondent’s determination of unreported income by virtue of the fact that petitioner did not address this issue on brief we hold without further comment that petitioner underreported the and gross_income of his sole_proprietorship by dollar_figure and dollar_figure respectively as determined by respondent see 87_tc_698 affd 832_f2d_403 7th cir 67_tc_94 n see also remuzzi v commissioner tcmemo_1988_8 affd without published opinion 867_f2d_609 4th cir whether petitioner may use the head_of_household filing_status we hold he may not whether petitioner is liable for the addition_to_tax determined by respondent under sec_6651 we hold he is whether petitioner is liable for the accuracy-related_penalties determined by respondent under sec_6662 we hold he is findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in los angeles california when his petition was filed petitioner’s daughter is keauna and his son is zik petitioner did not reside with keauna during the subject years and we do not find in the record that he resided with zik either petitioner filed with the commissioner and form sec_1040 u s individual_income_tax_return using the filing_status of head_of_household he reported on those returns that his dependents were keauna and zik on his and returns petitioner reported a loss of dollar_figure and income of dollar_figure respectively from his sole_proprietorship named jasmak auto parts jasmak on his return petitioner reported income of dollar_figure from jasmak and an nol_carryover of dollar_figure for purported losses from jasmak for through the items of income from jasmak were the only items of income reported on petitioner’s through returns petitioner filed his tax_return with the commissioner on date the respective returns reported that petitioner calculated jasmak’s profit loss for through as follows gross_receipts dollar_figure dollar_figure dollar_figure returns and allowances -0- big_number -0- cost_of_goods_sold beginning_inventory big_number big_number big_number purchases big_number big_number big_number ending inventory big_number big_number big_number big_number big_number big_number gross_profit big_number big_number big_number expenses advertising big_number big_number big_number commissions and fees big_number big_number big_number insurance big_number big_number big_number interest -0- -0- legal and prof services big_number big_number big_number office expense -0- -0- big_number rent big_number big_number big_number repairs and maintenance big_number big_number big_number supplies big_number big_number -0- taxes and license sec_197 big_number big_number travel big_number utilities big_number big_number big_number bank charge sec_425 depreciation big_number big_number big_number dues and subscription sec_82 freight big_number janitorial big_number medical health -0- big_number -0- miscellaneous expense sec_110 postage salary expense big_number big_number big_number security telephone big_number big_number big_number transportation big_number big_number big_number sales_tax big_number -0- big_number finance_charges -0- other -0- -0- interest_expense -0- big_number big_number big_number profit loss big_number big_number the salary expense represented payments which jasmak made to petitioner for his services petitioner now acknowledges that the deduction of these payments was improper in the commissioner began auditing petitioner’s through taxable years as a result of this audit the commissioner increased decreased petitioner’s reported taxable_income as follows and reflected these adjustments in the subject notice_of_deficiency mailed to petitioner on date self-employment_income unreported gross_receipts dollar_figure dollar_figure dollar_figure self-employment expenses advertising big_number -0- big_number commissions big_number big_number big_number depreciation big_number big_number big_number insurance big_number big_number big_number legal big_number big_number big_number purchases big_number big_number big_number returns and allowances -0- big_number -0- salary big_number big_number big_number sales_tax big_number big_number big_number telephone big_number big_number big_number transportation big_number big_number big_number other items of income nol_carryover -0- big_number -0- agi adjustments insurance -0- -0- self-employment big_number big_number big_number deductions and exemptions standard_deduction big_number big_number big_number exemptions big_number big_number big_number big_number big_number big_number at trial respondent conceded as to that he incorrectly disallowed dollar_figure of the purchases dollar_figure of the sales_tax expense and dollar_figure of the advertising expense respondent also conceded that petitioner’s gross_income did not include dollar_figure of the determined unreported gross_receipts and that petitioner’s gross_income did not include any of the determined unreported gross_receipts opinion burden_of_proof taxpayers generally must prove respondent’s determinations wrong in order to prevail rule a 290_us_111 as one exception to this rule sec_7491 places upon respondent the burden_of_proof with respect to any factual issue if the taxpayer maintained adequate_records satisfied applicable substantiation requirements cooperated with respondent and introduced during the court_proceeding credible_evidence on the factual issue the legislative_history of the relevant language of sec_7491 provides continued sec_7491 clarifies that taxpayers must prove that they have satisfied the adequate_records substantiation and cooperation requirements before that section places the burden_of_proof upon the commissioner h conf rept pincite 1998_3_cb_747 the taxpayer has the burden of proving that it meets each of these conditions because they are necessary prerequisites to establishing that the burden_of_proof continued sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews the text of the statute requires that the taxpayer satisfy the remaining credible_evidence requirement as a condition of placing the burden_of_proof upon respondent is on the secretary the legislative_history provides further as to the term credible_evidence which is not defined in the statute that credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor-type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof id pincite c b pincite we have in previous cases involving sec_7491 applied the definition of the term credible_evidence as discerned from the legislative_history e g 116_tc_438 forste v commissioner tcmemo_2003_103 managan v commissioner tcmemo_2001_192 we do likewise here we conclude that sec_7491 does not apply here to place the burden_of_proof upon respondent in that petitioner has failed to introduce during this proceeding credible_evidence on any factual issue we note that sec_7491 also is inapplicable here in that we do not find that petitioner maintained adequate_records satisfied applicable substantiation requirements or cooperated with the commissioner period of limitations sec_6501 generally gives the commissioner years from the date on which a return is filed to assess a tax as to that return petitioner filed his tax_return with the commissioner on date and the commissioner mailed the subject notice_of_deficiency to petitioner on date we conclude that respondent’s issuance to petitioner of the notice_of_deficiency for was within the 3-year period of sec_6501 self-employment expenses in addition to the general burden_of_proof discussed above petitioner must prove his entitlement to any deduction eg by maintaining sufficient records to substantiate his claimed deductions 292_us_435 116_tc_374 see also sec_6001 sec_1_6001-1 income_tax regs petitioner’s burden requires that he introduce sufficient evidence to make a prima facie case establishing that respondent committed the errors alleged in the petition and overcome the evidence favorable to respondent see lobe v commissioner tcmemo_2001_204 lawler v commissioner tcmemo_1995_26 petitioner asserts on brief that he mailed his return to the commissioner on date and that the return filed on date was simply a copy of that return we find these assertions unsupported by the credible_evidence in the record and decline to rely upon them petitioner has failed to carry his burden_of_proof as to this issue the record does not disprove respondent’s determination as to the self-employment expenses as adjusted by respondent’s concessions at trial we sustain that determination as adjusted lobe v commissioner tcmemo_2001_204 and cases cited therein nol deduction sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the nol deduction equals the sum of the nol carryovers plus nol carrybacks to that year sec_172 absent an election to the contrary an nol for any taxable_year must first be carried back years and then carried over years sec_172 and petitioner as a taxpayer attempting to deduct an nol bears the burden of establishing both the existence of the nol and the amount of any nol that may be carried over to rule a 349_us_232 115_tc_605 such a deduction is a matter of legislative grace it is not a matter of right united_states v olympic radio television inc supra pincite 308_us_488 in sec_172 was amended to generally require a 2-year carryback and a 20-year carryover for nols incurred in taxable years beginning after date neither party asserts that this amendment is applicable here and we conclude it is not petitioner claimed on his return that the nol applied in arose in through the record does not establish that petitioner incurred an nol in any of those years we sustain respondent’s determination as to this issue dependency_exemptions filing_status sec_152 allows a taxpayer such as petitioner to treat a son and a daughter as dependents if the taxpayer provided during the taxable_year more than half of the support of each see also sec_151 c individual taxpayer may deduct an exemption_amount for each of his or her dependents support generally includes amounts used for a dependent’s food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs to meet the support_test required as to a dependent a taxpayer must show the total_amounts received by the dependent from all sources the amounts actually applied for the support of the dependent the sources which contributed to the total support costs expended on behalf of the dependent and that the taxpayer provided over half of the total expenditures_for the dependent’s support barnes v commissioner tcmemo_1986_585 petitioner has not persuaded us that he provided more than one-half of the support of either keauna or zik we conclude that he is not entitled to treat either of them as his dependent we also conclude that petitioner may not file as head_of_household under sec_2 an individual such as petitioner will qualify for head_of_household status if he maintains as his home a household that is the principal_place_of_abode of a son or daughter for more than one-half of the taxable_year the record establishes that petitioner did not reside with keauna during the subject years and does not establish that zik resided with him either addition_to_tax accuracy-related_penalties sec_6651 imposes an addition_to_tax for failing to file a return on or before the specified filing_date unless it is shown that this failure is due to reasonable_cause and not due to willful neglect reasonable_cause may exist if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 sec_6662 imposes a penalty of percent on the portion of an underpayment_of_tax attributable to among other things a substantial_understatement of tax sec_6662 and a substantial_understatement of tax is one that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an accuracy-related_penalty does not apply to any portion of an understatement as to which the facts and circumstances show that the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to this addition_to_tax and these accuracy-related_penalties sec_7491 in order to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose these items once respondent has done so the burden_of_proof is upon petitioner higbee v commissioner t c pincite respondent has satisfied his burden of production with respect to the addition_to_tax in that the record establishes that petitioner filed his tax_return after its due_date respondent has also satisfied his burden of production with respect to the sec_6662 accuracy-related_penalties to the extent that the record establishes that petitioner understated his tax for each of the subject years by the greater of percent of the tax required to be shown on the return or dollar_figure with regard to both the addition_to_tax and the accuracy-related_penalties petitioner must establish reasonable_cause in order to prevail id petitioner filed his tax_return more than months after the due_date and he has presented no evidence establishing that his failure_to_file that return timely was due to reasonable_cause and not due to willful neglect petitioner has also failed to introduce any evidence establishing that he acted with reasonable_cause or in good_faith with respect to the items underlying the accuracy-related_penalties we sustain respondent’s determination as to the addition_to_tax and the accuracy-related_penalties to the extent that the parties computation s under rule establishes that petitioner understated his tax for each of the subject years by the greater of percent of the tax required to be shown on the return or dollar_figure all arguments made by the parties and not discussed herein have been rejected as meritless to reflect concessions decision will be entered under rule
